AO 245B-CAED (Rev. 9/01) Sheet 1 - Judgment in a Criminal Case

United States District Court

Eastern District of California

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)

Case Number:_3:15-mj-0013 DMC
Savannah Walker

Josh Lowery

 

Defendant's Attorney

THE DEFENDANT:

[X ] pleaded guilty to count(s): 1 and 2 on 5/12/2015 .

[] pleaded nolo contendere to counts(s)__ which was accepted by the court.
[] was found guilty on count(s) __ after a plea of not guilty.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
36 CFR 2.35(b)(2) Possess a Controlled Substance 01/10/2015
36 CFR 2.10(b)10) Camping without Permit 01/10/2015 2

The defendant is sentenced as provided in pages 2 through 2_ of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on counts(s) ___ and is discharged as to such count(s).
[] Count(s) (is)(are) dismissed on the motion of the United States.
[] Indictment is to be dismissed by District Court on motion of the United States.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid.

12/18/2019
Date of Imposition of Judgment

  

 

 

Signaturésaf Judicial Officer

Dennis M. Cota, United States Magistrate Judge
Name & Title of Judicial Officer

12/18/2019

 

Date
AO 245B-CAED (Rev. 9/01) Sheet 2 - Imprisonment
DEFENDANT: Savannah Marie Walker, 3:15-mj-0013 DMC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: thirty (30) days from today's date. The defendant is remanded to the custody of the United States Marshal.

CRIMINAL MONETARY PENALTIES

Defendant shall pay a $10 penalty assessment for each Class B count for a total of $20to the Clerk,
US. District Court, Eastern District of California, 501 I Street, Sacramento, California 95814.
